COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 DONGGUAN CHUNG YUAN                            §
 ELECTRIC CO. AND MASSEY CO.                                    No. 08-13-00080-CV
 LTD.,                                          §
                                                                   Appeal from the
                             Appellants,        §
                                                                 327th District Court
 v.                                             §
                                                              of El Paso County, Texas
 GILBERT SIFUENTES, Individually,               §
 MARGARITA LETICIA                                                (TC# 2010-4168)
 MEDRANO-SIFUENTES, Individually                 §
 and on Behalf of GERARDO DANIEL
 SIFUENTS and GIBRAN EVERARDO
 SIFUENTES, Deceased Children, and on
 Behalf of GERMAN YAHIR SIFUENTES,
 minor child,

                             Appellees.

                                 MEMORANDUM OPINION

       Pending before the Court is Appellants’ motion to dismiss this accelerated appeal pursuant

to TEX. R. APP. P. 42.1(a)(2). Appellants represent that the appeal is moot because the trial court

subsequently ruled that it did not have jurisdiction over Appellants. Appellants no longer desire

to pursue the appeal and request this Court enter an order dismissing the appeal.

       Although Appellants moved for dismissal under Rule 42.1(a)(2), their motion does not

state whether Appellees agree with Appellants’ assertion that the appeal is now moot and that the
appeal should be dismissed. The motion contains a certificate of service to opposing counsel and

has been on file with this Court for more than ten days. Thus, based on the substance of the

motion, we construe Appellants’ motion under Rule 42.1(a)(1).

       Having considered the motion, and it appearing that no party opposes dismissal of this

appeal, or seeks relief that dismissal would preclude, we grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). Because the motion does not indicate the parties have agreed

otherwise, costs will be taxed against Appellants. See TEX. R. APP. P. 42.1(d).




                                             GUADALUPE RIVERA, Justice
July 24, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                                2